Case 3:20-cv-03355-E Document6 Filed 11/25/20 Pagelof1 PagelD 91

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
NORTHERN District of Texas

 

Case:Number. 320CV3355

Plaintiff:
DAN CALLISTER

Defendant.
SPECK ENTERPRISES, INC.

Fer::‘Riehard Liebowitz
LIEBOWITZ LAW FIRM, PLLC

Received by Alliance Civ Process, Inc. on the 11th day of November, 2020 at 12:47 pm to be served on SPECK ENTER
fe ‘TO REGISTERED AGENT KENNY PETET, 1190 ROAD 223, ;
‘Covel, being duly swom, depose. and say that onthe DV day-of
a frie copy of the: SUMMONS IN A CIVIL ACTION AND COMPLAINT in accordance with state stabiies wa the manner marked balow.

3$¢ CORPORATE/BUSINESS SERVICE: By-delivering-to:

snrenees Zac.
ae ce Company, Agana

Accepted by Kenny Peled as, (eg isleved Peek sofTile)
ate stones WMD CR ZZ , Stodowile, Te. 740

 

     

  

   

 

() NON SERVICE: For the téacon detailed in the Commants below.

   

 

{ certify that {| have no interest in the abave action, am of fega! age and have proper authority in the jurisdiction in-which this service was made. |
have personal knowledge of the facts stated above and declare under penalty of perjury that each is trué‘and correct.

och

 

§idscrbed and Swom to before me on the Qt day of Wo ?h HL? <y 3 frifzed
A er..2P20 _ by the affiant who is pettonally Appointed in evens IMU? Coe.

   

Aff_lance Civil Process, inc.
136 W: McLeroy Sivd., Ste: A
Sayinaw, TX 78179

Petite . (817) 306-4160
JENNIFER MAE LOUSHA Our Job Serial Number. 2020002776
33? My Notary ID # 130156775
Eee Expires March 17, 2023 Copyrignt © 1982-2020 Database Services, inc. - Procese Servare Toobax VB.1¢

 

ye-

 

 
